t c memo united_states tax_court deborah f robinson petitioner v commissioner of internal revenue respondent docket no filed date deborah f robinson pro_se brendan g king for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge robert n armen jr pursuant to the provisions of sec_7443a of the internal_revenue_code_of_1986 as amended and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge armen special_trial_judge this case is before the court on petitioner's motion to restrain assessment or collection and respondent's motion to dismiss for lack of jurisdiction background on date respondent sent petitioner a notice_of_deficiency for the taxable_year the notice_of_deficiency for in the notice_of_deficiency for respondent determined the following deficiency in petitioner's federal_income_tax and additions to tax additions to tax_year deficiency sec_6651 sec_6653 dollar_figure dollar_figure dollar_figure on date respondent sent petitioner a notice_of_deficiency for the taxable_year the notice_of_deficiency for in the notice_of_deficiency for respondent determined the following deficiency in petitioner's federal_income_tax and additions to tax additions to tax_year deficiency sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure on date respondent sent petitioner a notice_of_deficiency for the taxable_year the notice_of_deficiency for in the notice_of_deficiency for respondent determined the following deficiency in petitioner's federal_income_tax and addition_to_tax year addition_to_tax deficiency sec_6651 dollar_figure dollar_figure the notices of deficiency for and were sent by certified mail and were addressed to petitioner pincite summit avenue hillside new jersey the summit avenue address each such notice was returned to respondent by the postal service marked unclaimed respondent's records do not indicate that a notice_of_deficiency was sent to petitioner for the taxable_year petitioner filed income_tax returns claiming refunds for the following taxable years on the indicated dates year date filed refund claimed dollar_figure big_number big_number big_number petitioner did not file an income_tax return for the taxable_year petitioner's and income_tax returns listed the summit avenue address as petitioner's address petitioner's and income_tax returns listed a different address namely p o box hillside new jersey the p o box address at the time that the notice_of_deficiency for was mailed respondent's files pertaining to petitioner's taxable_year included correspondence from petitioner dated date that correspondence reflected the summit avenue address as petitioner's address petitioner filed a petition for redetermination with the court on date the petition arrived at the court by certified mail in an envelope bearing a u s postal service postmark date of date the petition which does not bear petitioner's original signature and which was not accompanied by the filing fee seeks to place in issue the taxable years and the petition does not include a copy of any notice_of_deficiency for see rule b subsequent to the filing of the petition petitioner filed a motion to restrain assessment or collection petitioner attached to her motion copies of approximately letters virtually all the record does not include a copy of petitioner's income_tax return for and the record is otherwise silent regarding what address was listed thereon the petition lists the p o box address as petitioner's address rule sec_33 sec_23 and sec_34 require that a petition bear the original signature of a petitioner rule b requires that a petition be accompanied by a dollar_figure filing fee of which were sent by certified mail to various internal_revenue_service offices letters dated date date date date date date date and date list the summit avenue address as petitioner's address the remaining letters list the p o box address as petitioner's address of the letters attached to petitioner's motion that list the p o box address as petitioner's address the earliest is dated date the second earliest is dated date shortly after petitioner filed her motion to restrain respondent filed a motion to dismiss for lack of jurisdiction respondent's motion is premised on the ground that for the taxable years and the petition was not timely filed within the time prescribed by sec_6213 or sec_7502 for the taxable_year respondent's motion is premised on the ground that respondent is unaware of any notice_of_deficiency having been sent to petitioner for that year the exhibits to petitioner's motion include copies of domestic return receipts ps forms for certified mail sent to various irs offices respondent also filed a notice of objection to petitioner's motion on the ground that the court lacks jurisdiction in this case the record suggests that respondent accepted petitioner's return as filed and applied the refund claimed thereon to an outstanding liability for some other taxable_year petitioner filed an objection to respondent's motion in her objection petitioner alleges that the notices of deficiency for and were not sent to her at her last_known_address in this regard petitioner attached to her objection copies of purported letters dated date and date that direct respondent to use the p o box address rather than the summit avenue address neither letter lists petitioner's tax identification_number nor does either reference a particular taxable_year further neither letter purports to have been sent by certified mail respondent has no record of having received either the purported letter dated date or the purported letter dated date pursuant to notice petitioner's motion to restrain and respondent's motion to dismiss were called for hearing at the court's trial session in new york new york on date the purported letter dated date reads as follows for security reasons please forward my refund check to the below listed address please also forward any and all other correspondence to my below listed address all correspondence from your offices if any need also be delivered by regular mail my work related travel does not afford me the opportunity to collect deliveries other than that forwarded by regular mail thank you the purported letter dated date is essentially the same except that the phrase second notice appears twice above the date on that letter counsel for respondent appeared at the hearing and presented argument in support of the pending motion there was no appearance by or on behalf of petitioner discussion the court's jurisdiction to redetermine a deficiency depends on the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 90_tc_142 sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail it is sufficient for jurisdictional purposes if the commissioner mails the notice_of_deficiency to the taxpayer at the taxpayer's last_known_address sec_6212 81_tc_42 if a notice_of_deficiency is mailed to the taxpayer at the taxpayer's last_known_address actual receipt of the notice by the taxpayer is immaterial 857_f2d_676 9th cir affg 88_tc_1042 853_f2d_1209 5th cir 89_tc_806 frieling v commissioner supra pincite the taxpayer in turn generally ha sec_90 days from the date that the notice_of_deficiency is mailed to file a petition in this court for a redetermination of the deficiency sec_6213 respondent's motion to dismiss taxable years and there is no question that the notices of deficiency for and were mailed to petitioner on date date and date respectively further there is no question that the petition was not filed until date well after the expiration of each of the day periods for filing a timely petition accordingly it follows that we must dismiss this case for lack of jurisdiction insofar as the and taxable years are concerned however in view of petitioner's assertion that the notices of deficiency for those years were not mailed to petitioner at her last_known_address the issue presented is whether the dismissal of those years should be based on petitioner's failure_to_file a timely petition under sec_6213 or respondent's failure to issue a valid notice_of_deficiency under sec_6212 if jurisdiction is lacking because of respondent's failure to issue a valid notice_of_deficiency we will dismiss on that ground rather than for lack of a timely-filed petition 92_tc_729 affd without published opinion 935_f2d_1282 3d cir 74_tc_430 74_tc_377 as indicated the parties disagree whether the notices of deficiency for and were mailed to petitioner at her last_known_address as required by sec_6212 the phrase last_known_address is not defined in the code or in the regulations we have held that a taxpayer's last_known_address is the address shown on his or her most recently filed return absent clear and concise notice of a change_of address 91_tc_1019 the burden of proving that the notice_of_deficiency was not sent to the taxpayer at his or her last_known_address is on the taxpayer yusko v commissioner supra pincite respondent contends that the summit avenue address was petitioner's last_known_address in contrast petitioner contends that the p o box address was her last_known_address the record in this case convincingly demonstrates that the summit avenue address was petitioner's last_known_address on each of the three dates on which a notice_of_deficiency was mailed at the times that the notices of deficiency were sent to petitioner respondent's files included correspondence from petitioner reflecting the summit avenue address as petitioner's address also at the times that the notices of deficiency for and were sent to petitioner respondent possessed petitioner's income_tax return for petitioner's most recently filed return which also listed the summit avenue address as petitioner's address to counter the foregoing petitioner alleges that she directed respondent by letters dated date and date to change her address from the summit avenue address to the p o box address for the following reasons however we do not find that the purported letters served to give respondent clear and concise notice of a change_of address first respondent has no record of ever having received either the purported letter dated date or the purported letter dated date although we can imagine that one such letter might be misfiled by respondent we question whether two such letters would be misfiled particularly in view of the fact that petitioner's other correspondence seems to have found its way into respondent's hands second it is petitioner's practice to send correspondence to respondent by certified mail however there is no indication that either the purported letter dated date or the purported letter dated date was sent by certified mail we find this odd given the fact that for security reasons petitioner allegedly wanted her refund checks to be sent to the p o box address and not to the summit avenue address third petitioner's income_tax returns for and all listed petitioner's address as the summit avenue address surely petitioner must have realized that respondent was likely to use the address appearing on her returns in corresponding with her and surely petitioner must have realized that respondent was likely to use the address appearing on her returns in issuing her a refund checkdollar_figure after all it was for security reasons that petitioner allegedly notified respondent of a change_of address fourth in corresponding with respondent petitioner continued to use the summit avenue address as late as date thus correspondence attached to petitioner's motion to restrain shows that petitioner used the summit avenue address in letters dated date date date date date date date and date fifth based on petitioner's motion to restrain petitioner first used the p o box address in date and then not again until late date between those times petitioner used the summit avenue address in letters to respondent dated it will be recalled that petitioner's tax returns for and were filed on date date date and date thus all four returns listing the summit avenue address were filed after the purported letter dated date and the purported letter dated date it will be recalled that petitioner's tax returns for and claimed refunds in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure respectively date date date and date sixth we think it odd that petitioner did not include copies of the purported letters dated date and date as exhibits to her motion to restrain in view of the fact that she attached approximately of her other letters which presumably constituted all of her correspondence with respondent indeed the purported letter dated date and the purported letter dated date first came to light only after the filing of respondent's motion to dismiss respondent's motion to dismiss taxable_year respondent asserts that a diligent search of respondent's records has not disclosed the existence of any notice_of_deficiency for the taxable_year petitioner has not given us any reason to question respondent's assertion if no notice_of_deficiency was issued for then we lack jurisdiction over that year see rule a c monge v commissioner t c pincite normac inc v commissioner t c pincite petitioner's motion to restrain pursuant to sec_6213 this court has jurisdiction to restrain assessment and collection of a deficiency if the deficiency is the subject of a timely filed petition pending before the court 96_tc_707 stated otherwise we have no jurisdiction to enjoin assessment or collection of a deficiency if respondent's collection efforts relate to a taxable_year over which we have no jurisdiction 94_tc_816 94_tc_11 because we lack jurisdiction over all of the taxable years that petitioner wishes to place in issue we are constrained to deny petitioner's motion to restrain conclusion in view of the foregoing we hold that the notices of deficiency for and were sent to petitioner at her last known addressdollar_figure we also hold that no valid notice_of_deficiency for was sent to petitioner to give effect to the foregoing an order will be entered denying petitioner's motion to restrain assessment or collection and granting respondent's motion to dismiss for lack of jurisdiction although petitioner cannot pursue her case in this court she is not without a remedy in short petitioner may pay the tax file a claim_for_refund with the internal_revenue_service and if the claim is denied sue for a refund in the federal district_court or the u s court of federal claims see 55_tc_138
